Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2009

Pondexter v. Alghny Cty Housing
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4432




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Pondexter v. Alghny Cty Housing" (2009). 2009 Decisions. Paper 1459.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1459


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 07-4432
                                ___________

             EARL A. PONDEXTER; TARRIS K. PONDEXTER,
                                                 Appellants

                                      v.

    THE ALLEGHENY COUNTY HOUSING AUTHORITY; FRANK AGGAZIO;
KATHERINE DOHERTY; PATRICIA CASLIN; JACK MCGRAW; TOM MCPOYLE;
MARY NAU; MARIA FARRIS; DEBRA MARTIN; JIM QUINN, et al and their
Successor; JAMES T. ZAPF; LINDA VICARI; NANCY METZER; ROBERT
BITTNER, et all and their successors; THE DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, the Secretary; ALPHONSO JOHNSON; RICHARD
NEMOYTIN; RICHARD PAYNE; PHEOBE BUCHANN; STEVE PIAKEN,
Defendants et al and their Successors; HOME PROPERTIES/GREEN MEADOWS

                 ____________________________________

               On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                       (D.C. Civil Action No. 04-0536)
                District Judge: Honorable Nora Barry Fischer
                ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               April 17, 2009

       Before: FISHER, JORDAN and VAN ANTWERPEN, Circuit Judges

                       (Opinion filed: April 29, 2009 )

                                ___________

                                 OPINION
                                ___________
PER CURIAM

       Earl A. Pondexter appeals from orders of the United States District Court for the

Western District of Pennsylvania granting certain defendants’ motion to dismiss and the

remaining defendant’s motion for summary judgment.

       In November 2004, Pondexter filed a civil action on his own behalf and on behalf

of his son, Tarris, against the Allegheny County Housing Authority (“ACHA”), the U.S.

Department of Housing and Urban Development (“HUD”) and a private landlord, Home

Properties, Inc. and Green Meadows (“Green Meadows”), asserting a number of claims

under a variety of federal anti-discrimination statutes. In the complaint, Pondexter alleges

that ACHA offered him a Section 8 voucher for use at the Green Meadows apartments in

Baldwin, Pennsylvania, and Pondexter accepted. Green Meadows and ACHA entered

into a Housing Assistance Payment (“HAP”) contract through which Green Meadows

agreed to accept the Section 8 voucher as part of Pondexter’s payment. On November 28,

2001, Pondexter was assaulted on the premises of Green Meadows. Defendants took no

remedial action and failed to accommodate his request to relocate.1 Green Meadows filed

a complaint against Pondexter in the Court of Common Pleas on February 15, 2002, to




  1
    In a brief responding to defendants’ motion to dismiss and during oral argument,
Pondexter explained that the assault violated his right to “quiet covenant.” Pondexter was
either unable or unwilling to pay rent for his unit. Green Meadows also allegedly
disposed of $7,000 worth of the Pondexters’ property. (See Tr., 22:6-7.)
recover allegedly unpaid rent.2 Pondexter alleges that defendants breached the HAP

contract and the Pondexters’ lease, that HUD and ACHA were responsible for ensuring

that Green Meadows properly administered plaintiffs’ Section 8 vouchers, and that Green

Meadows committed fraud on the state courts. Pondexter also alleges in the complaint

that he was entitled to assistance on the ground that he was a victim of a crime, that HUD

was obligated to pay the remainder of rent due after his contribution, and that ACHA was

obligated to pay his costs of relocation when he was unlawfully evicted.

       All defendants moved to dismiss the complaint. The District Court granted HUD’s

motion on the ground that Pondexter has no private right of action against HUD, and that

HUD was not liable for failing to supervise the contract between Green Meadows and

ACHA. (Tr., at 2:6-2:12.) The District Court also granted Green Meadows’ motion on

the basis of the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S.
413, 415-16 (1923) and Dist. of Columbia Ct. App. v. Feldman, 460 U.S. 462, 483-84

(1983). Finally, the District Court dismissed Tarris as a plaintiff on the ground that

Pondexter, a non-attorney appearing pro se may not represent his minor child in federal

court. Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir. 1991).

       The District Court permitted Pondexter’s suit to proceed against ACHA and

directed Pondexter to file an amended complaint alleging racial discrimination.



  2
   The Court of Common Pleas awarded Green Meadows possession of the unit and
charged Earl Pondexter all monies owed. (See HUD Mot. to Dismiss, Ex. E (Dkt. # 36-
6.) In so doing, it found the eviction lawful.

                                             3
Pondexter filed an amended complaint alleging racial discrimination and retaliation under

various federal statutes, including 42 U.S.C. §§ 2000d, 1981, 1983, 1985-1986.

Pondexter moved for summary judgment as well as judgment as a matter of law and

judgment on the pleadings; ACHA also moved for summary judgment. The District

Court granted ACHA’s motion for summary judgment as to all claims, and Pondexter

appealed.3

       On appeal, Pondexter alleges that Green Meadows fraudulently procured an

eviction judgment against him in state court, based on his purported failure to pay rent. In

the course of establishing the legality of the eviction, Green Meadows asserted in state

court that Pondexter was responsible for $520 in monthly rent, when in fact, Pondexter

asserts, his monthly rent was only $144. He claims that the state court trial judge failed to

review the record properly and instead relied on Green Meadows’ erroneous submission.

Pondexter asserts that because he was not actually in breach of his lease, he should not

have been evicted, and ACHA should have continued making Section 8 payments under

the HAP. He also asserts that Green Meadows’ conduct violates federal law.4




  3
   We have jurisdiction under 28 U.S.C. § 1291. We review orders granting a motion to
dismiss or summary judgment de novo. Phillips v. County of Allegheny, 515 F.3d 224,
230 (3d Cir. 2008); MBIA Ins. Corp. v. Royal Indem. Co., 426 F.3d 204, 209 (3d Cir.
2005).
  4
   Tarris Pondexter is now an adult and has properly appealed from the order of the
District Court dismissing him from the case. We will affirm the District Court’s order
under Osei-Afriyie because Tarris was a minor at the time of the District Court’s order.

                                              4
       The District Court correctly determined that it lacked jurisdiction under the

Rooker-Feldman doctrine to consider certain of Pondexter’s claims against Green

Meadows, which would undermine the state court’s judgment that his eviction was

lawful. However, the District Court also invoked Rooker-Feldman beyond its

application. The Rooker-Feldman doctrine deprives a federal district court of jurisdiction

to review a state court adjudication in “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Turner

v. Crawford Sq. Apts. III, L.P., 449 F.3d 542, 547 (3d Cir. 2006)(quoting Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005)). The doctrine applies

to claims actually raised in state court as well as those “inextricably intertwined” with

state court judgments. Feldman, 460 U.S. at 482 n.16. The doctrine does not bar claims

beyond this narrow band, including federal claims of discrimination based on conduct

predating a state court eviction judgment. See Turner, 449 F.3d at 547. Accordingly,

Rooker-Feldman does not apply to Pondexter’s federal claim against Green Meadows

under the FHA, 42 U.S.C. § 3613, which authorizes a private suit directly against

perpetrators of allegedly discriminatory practices. Moreover, Pondexter alleges that

Green Meadows committed fraud in the state courts by misleading the court regarding the

amount of rent he owed. As this claim does not allege harm caused by a state court

judgment, but instead challenges the manner in which the state court judgment was



                                              5
procured, Rooker-Feldman does not apply. See Long v. Shorebank Dev. Corp., 182 F.3d
548, 556 (7th Cir. 1999).

       Green Meadows argues in the alternative that the doctrine of res judicata bars

Pondexter’s remaining claims. Under Pennsylvania law, “[a]ny final, valid judgment on

the merits by a court of competent jurisdiction precludes any further suit between the

parties or their privies on the same cause of action.” Balent v. City of Wilkes-Barre, 669
A.2d 309, 313 (Pa. 1995). “Res judicata applies not only to claims actually litigated, but

also to claims which could have been litigated in the first proceeding if they were part of

the same cause of action.” Id. To the extent that Pondexter’s complaint can be read to

assert a claim against Green Meadows under 42 U.S.C. § 3613, Pondexter could have

raised the claim during the state court proceedings because the claim involved the same

factual predicate, i.e., Green Meadows’ allegedly racially discriminatory eviction of

Pondexter.

       Res judicata similarly bars Pondexter’s remaining claims regarding Green

Meadows’ conduct in the state court proceeding. Pondexter expressly raised his fraud

claim before the state court, and the state court found in favor of Green Meadows. (See

Submission of Records by ACHA, Pondexter Compl. (dkt. # 100-12, 100-3).) Because a

finding of fraudulent conduct by Green Meadows would have undermined a finding in

Green Meadows’ favor, it appears that the trial court considered Pondexter’s claim on the

merits and denied his claim.



                                             6
       The District Court also correctly dismissed HUD. The gist of Pondexter’s

allegations against HUD is that HUD was a party to the HAP agreement with ACHA,

which in turn entered into a contract with Green Meadows. The complaint accuses HUD

of failing to enforce the HAP contract. However, federal regulations preclude a tenant

from pursuing a private right of action against HUD under the HAP contract. See 24

C.F.R. § 982.456(c) (“The HAP contract shall not be construed as creating any right of

the family . . . to enforce any provision of the HAP contract, or to assert any claim against

HUD, the PHA or the owner under the HAP contract.”). Therefore, we will affirm the

District Court’s decision to dismiss Pondexter’s claims against HUD.

       Finally, we agree with the District Court that summary judgment was proper as to

ACHA. Pondexter contends that ACHA denied him access to a two-bedroom apartment

unit on the basis of racial discrimination. Under Title VI of the Civil Rights Act, 42

U.S.C. § 2000d, “No person in the United States shall, on the ground of race . . . be

excluded from participation in . . . any program or activity receiving Federal financial

assistance.” The District Court properly analyzed this claim under the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Boykin v.

KeyCorp., 521 F.3d 202, 213 (2d Cir. 2008). Under that framework, Pondexter was

required to establish a prima facie case of discrimination. Based on the summary

judgment record before the District Court, Pondexter has not established a prima facie




                                              7
case. Nor has Pondexter pointed to any aspect of the record that would provide a basis

for a jury to determine that ACHA acted with racial animus toward him.5

       For the aforementioned reasons, we will affirm the order of the District Court.6




  5
   For the reasons provided by the District Court, Pondexter’s claims against ACHA
under 42 U.S.C. §§ 1983, 1985, 1986, 1988 fail.
  6
   Pondexter also alleges civil and criminal misconduct by federal judges and attorneys
involved in this litigation. We decline to comment on those allegations raised for the first
time on appeal. Although Pondexter raised after-the-fact in the District Court his
concerns regarding then-District Judge Hardiman’s failure to recuse himself, he does not
explain how Judge Hardiman’s alleged connection to appellee ACHA influenced his
decision to dismiss Pondexter’s claims against two unrelated entities, HUD and Green
Meadows. Appellant’s motion and amended motion to stay the appeal are deemed
withdrawn. (Appellants’ Response dated Feb. 13, 2009.)

                                             8